                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CORD WHITAKER,                             :
         Plaintiff,                        :       CIVIL ACTION
                                           :
       v.                                  :
                                           :
UNITED STATES OF AMERICA,                  :       No. 19-4993
          Defendant.                       :


                                           ORDER

       AND NOW, this 5th day of November 2020, upon consideration of the Government’s

Motion to Dismiss Pursuant to Rule 12(b)(1) or in the Alternative for Summary Judgment,

Plaintiff’s Response in Opposition, the Government’s Reply, and for the reasons outlined in the

Court’s Memorandum of this same date it is ORDERED that:

   1. The Government’s Motion (Document No. 11) is GRANTED.

   2. The case is DISMISSED for lack of subject matter jurisdiction.



                                           BY THE COURT:


                                           /s/ Berle M. Schiller____                     .
                                           Berle M. Schiller, J.
